ITEMID: 001-57824
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1993
DOCNAME: CASE OF GOISIS v. ITALY
IMPORTANCE: 2
CONCLUSION: Preliminary objection allowed (out of time)
JUDGES: C. Russo;N. Valticos
TEXT: 7. Mr Mario Goisis lives at Zanica (in the province of Bergamo).
8. On 4 January 1989 he sued Mr G.N., Mr E.Q.Y. and Mrs M.T. in the Bergamo magistrate’s court (pretore). He sought to have them ordered to move the low wall which enclosed their properties so that the width of the adjoining road should be not less than five metres along the whole of its length.
9. The case was listed on 16 January 1989. At the first hearing, on 22 February 1989, the applicant and Mr E.Q.Y. asked for an adjournment so that the other parties’ pleadings could be studied. The magistrate adjourned the proceedings to 7 February 1990.
10. On 5 April 1989 Mr Goisis’ lawyer applied for an earlier date. The magistrate refused the application on 8 April, on the grounds that there was no urgency and that the time allowed was in accordance with the usual practice.
On 11 April, however, he agreed to bring the hearing forward to 22 November 1989, on account of a change in the timetable. When the day came, Mr E.Q.Y. raised an objection to jurisdiction - joining Mr G.N. and Mrs M.T., who had already made such an objection in their pleadings of 14 February - and sought a second adjournment.
11. On 15 January 1990, on an application by Mr E.Q.Y., the magistrate ordered the joinder of a limited company, Edilpiatti S.r.l. He adjourned the proceedings to 9 May and then, of his own motion on this occasion, to 17 July 1990. Other hearings were held on 12 December 1990 and 9 April and 20 November 1991.
12. On the last-mentioned date the magistrate reserved judgment, but on 1 December he relisted the case and commissioned an expert opinion.
13. The proceedings were reopened on 12 March 1992, when a deadline of 31 July 1992 was set for the filing of the expert’s report, and the proceedings continued on 28 October and 9 December 1992 and 20 January 1993.
14. In a judgment of 7 April 1993, which was filed at the registry on 14 April, the magistrate declined jurisdiction in favour of the Bergamo District Court. He also set a strict deadline of two months for resuming the proceedings, and these were resumed on 26 May 1993.
